Streszczenie w języku niespecjalistycznym

PROJEKT FARM WIATROWYCH ZIELONA/DĘBSK
(FW Zielona i FW Dębsk)
Polska

Polenergia
Wstęp

POLENERGIA, jeden z największych operatorów energii wiatrowej, rozwija inwestycje farm
wiatrowych — Projekt Zielona/Dębsk. Będzie się on składał z dwóch farm wiatrowych,
Zielona i Dębsk (FW Zielona i FW Dębsk), położonych w centralnej części Polski,
województwo mazowieckie. Projekt Zielona/Dębsk będzie się składał maksymalnie z 57
turbin wiatrowych. W momencie rozpoczęcia Projektu Zielona/Dębsk, FW Zielona była
rozwijana przez GRUPA PEP — Farma Wiatrowa 2 Sp. z.0.0., natomiast FW Dębsk przez
GRUPA PEP — Farma Wiatrowa 3 Sp. z.o.o.. Po połączeniu tych dwóch spółek, GRUPA
PEP — Farma Wiatrowa 3 Sp. z.o.o. rozwija cały Projekt Zielona/Dębsk. FW Zielona będzie
będzie zlokalizowana na obszarach geodezyjnych Gościszka, Kluczbork, Olszewko, Zielona,
Kliczewo Male, Kosewo, Sadowo i Cierpigórz gmin Żuromin i Kuczbork-Osada, FW Dębsk
będzie zlokalizowana na obszarach geodezyjnych Chamsko, Debsk, Olszew, Kliczew Duzy,
Franciszków i Wolka Kliczewska, znajdujących się na terenie gminy Żuromin.

Celem niniejszego streszczenia nietechnicznego jest podsumowanie projektu i
zaprezentowanie różnych faz jego rozwoju, z uwzględnieniem oddziaływania
skumulowanego planowanych farm wiatrowych, dla zapewnienia poważego procesu opinii
publicznej i zainteresowanych stron.

Do niniejszego dokumentu załączone są nietechniczne podsumowania, które są integralną
częścią zaprezentowanych oddzielnie raportów z oceny oddziaływania na środowisko, które
zostały złożone i zaaprobowane przez odpowiednie organy. Raporty oddziaływania na
środowisko zostały sporządzone przez kompetentych wykonawców. Raporty te zostały
zaaprobowane zgodnie z polskimi przepisami ochrony środowiska, biorąc pod uwagę
najlepszą praktykę międzynarodową oraz prawo środowiskowe Unii Europejskiej.

Ogólny opis projektów

POLENERGIA działa na polskim rynku w zakresie projektowania, budowy oraz Zarządzania
farmami wiatrowymi od wielu lat i zrealizował liczne projekty.

Jako wiodący developer farm wiatrowych, firma POLENERGIA zobowiązuje się do
prowadzenia działalności biznesowej zgodnie z zasadami zrównoważonego rozwoju, do
których m.in. zalicza się:

« wydajne gospodarowanie zasobami, włączając w to rozwój „czystej” i bardziej
wydajnej technologii wytwarzania energii w oparciu o instalacje wykorzystujące
odnawialne źródła energii;

« ochronę środowiska z minimalizacją oddziaływania na środowisko wszystkich działań
biznesowych oraz uczestniczenie w inicjatywach, które przyczyniają się do ochrony
środowiska;

«_ wspieranie rozwoju lokalnych społeczności.

Polenergia
FW Zielona

POLENERGIA (inwestor) zamierza zrealizować FW Zielona, zlokalizowaną w gminach
Kuczbork-Osada i Żuromin.

Budowa standardowej farmy wiatrowej obejmuje:
« Turbiny wiatrowe oraz odpowiednią infrastrukturę techniczną;
« Drogi wewnętrzne i place manewrowe;
« Powierzchnie montażowe i magazynowe.

Szczegóły dotyczące struktury FW Zielona:

FW Zielona jest w fazie realizacji. Całkowita maksymalna moc farmy wiatrowej to 87 MW,
inwestycja składać się będzie z 25 turbin wiatrowych, podziemnej linii elektrycznej średniego
napięcia, stacji transformatorowej, linii telekomunikacyjnych łączących turbiny wiatrowe ze
stacją transformatorową, dróg wewnętrznych i powierzchni manewrowych

Na początku farma była rozwijana przez firmę Grupa PEP — Farma Wiatrowa 2 Sp. z o.o., po
połaczeniu, jest ona obecnie rozwijana przez Grupa PEP — Farma Wiatrowa 3 Sp. z 0.0..

Maksymalna moc turbiny to 3 MW, natomiast maksymalna całkowita wysokość będzie
wynosiła 176m (zależnie od wybranego wariantu i typu turbiny). Moc akustyczna
pojedynczej turbiny nie przekroczy 106.5 dB. Powierzchnia zagospodarowania terenu
wynosi 8,35 ha.

FW Dębsk

POLENERGIA (inwestor) zamierza zrealizować FW Dębsk, zlokalizowaną w gminie
Żuromin.

Budowa standardowej farmy wiatrowej obejmuje:

« Turbiny wiatrowe oraz odpowiednią infrastrukturę techniczną;

« Drogi wewnętrzne i place manewrowe

« Powierzchnie montażowe i magazynowe.
Szczegóły dotyczące struktury FW Dębsk:
Farma wiatrowa Żuromin FW Dębs jest w fazie realizacji. Całkowita maksymalna moc farmy
wiatrowej to 99 MW, inwestycja składać się będzie z 32 turbin wiatrowych, podziemnej linii
elektrycznej średniego napięcia, stacji transformatorowej, linii telekomunikacyjnych

łączących turbiny wiatrowe ze stacją transformatorową, dróg wewnętrznych i powierzchni
manewrowych

Farma zostanie wybudowana przez firmę Grupa PEP — Farma Wiatrowa 3 Sp. z 0.0.

Polenergia
Maksymalna moc turbiny to 3 MW, natomiast maksymalna całkowita wysokość będzie
wynosiła 176m (zależnie od wybranego wariantu i typu turbiny). Moc akustyczna
pojedynczej turbiny nie przekroczy 106,5 dB. Powierzchnia zagospodarowania terenu
wynosi 9,15 ha.

Opis turbiny wiatrowej

Typowa turbina wiatrowa składa się z wieży i gondoli zawierającej wirnik i urządzenia
pomiarowe. Wirnik składa się z ostrza oraz osi, połączonych ze sobą za pomocą łożyska.
Łopaty są poruszane przez wiatr przekazując siłę na wspornik, który jest podłączony do
mnożnika zwiększając tym samym szybkość osi. Energia mechaniczna jest przenoszona z
powielacza do generatora energii elektrycznej, który przekształca się w energię elektryczną
do późniejszego dostarczenia do sieci.

jo

Vestas.

Źródło: www.vestas.com

Inwestor jeszcze nie zdecydował, jaki typ turbin zostanie zamontowany na obu farmach
należących do Projektu Zielona/Dębsk. Wiadomo, żeażda z turbin może maksymalnie
generować 3 MW mocy. Rozpatrywane jest kilka wariantów, obejmujących maksymalnie 57
turbin.

Lokalizacja FW Zielona

Obie farmy należące do Projektu Zielona/Dębsk znajdują się w obrębie powiatu Żuromin,
który położony jest w północno-zachodniej części województwa mazowieckiego. Z
geomorfologicznego punktu widzenia, Żuromin leży w obrębie Równiny Raciąskiej,
mezoregionie w północno-środkowej Polsce, należącego w Niziny Północnomazowieckiej.
FW Zielona będzie zlokalizowana w dwóch gminach, 14 turbin wiatrowych będzie
zainstalowanych na terenie gminy Kuczbork-Osada, a pozostałych 11 turbin wiatrowych
będzie znajdować się w gminy Żuromin. Lokalizacja farmy wiatrowej jest zgodna z
miejscowym planem zagospodarowania przestrzennego dla gmin Żuromin i Kuczbork-
Osada. Obecnie teren przyszłej farmy wiatrowej jest użytkowany w celach uprawnych, a
obszary otaczające ten teren to głównie pola uprawne, tereny zalesione i łąki. W pobliżu
znajdują się również tereny zagospodarowane, w tym głównie zabudowania okolicznych wsi.

Polenergia
Obszary inwestycji są położone poza głównymi i gęstymi kompleksami leśnymi, obszarami
podmokłymi, obszarami uznanymi za cenne z naukowego punktu widzenia. W trakcie
inwentaryzacji oraz obserwacji zrealizowanych do tej pory prac, obszary nie zostały uznane
za szczególnie ważne dla ptaków (atrakcyjne żerowiska, trasy regularnych korytarzy
migracyjnych, drogi przejść do regularnego karmienia lub miejsca nocowania).

Lokalizacja FW Dębsk

Oba projekty znajdują się w obrębie powiatu Żuromin, który znajduje się w północno-
zachodniej części województwa mazowieckiego. Z geomorfologicznego punktu widzenia,
Żuromin leży w obrębie Równiny Raciąskiej, mezoregionie w północno-środkowej Polsce,
należącego w Niziny Północnomazowieckiej. FW Dębsk będzie zlokalizowana w gminie
Żuromin. Lokalizacja farmy wiatrowej jest zgodna z miejscowym planem zagospodarowania
przestrzennego dla gminy Żuromin. Obecnie teren przyszłej farmy wiatrowej jest użytkowany
w celach uprawnych, a obszary otaczające ten teren to głównie pola uprawne, tereny
zalesione i łąki. W pobliżu znajdują się również tereny zagospodarowane, w tym głównie
zabudowania okolicznych wsi.

Obszary inwestycji są położone poza głównymi i gęstymi kompleksami leśnymi, obszarami
podmokłymi, obszarami uznanymi za cenne z naukowego punktu widzenia. W trakcie
inwentaryzacji oraz obserwacji zrealizowanych do tej pory prac, obszary nie zostały uznane
za szczególnie ważne dla ptaków (atrakcyjne żerowiska, trasy regularnych korytarzy
migracyjnych, drogi przejść do regularnego karmienia lub miejsca nocowania).

Obie inwestycje zlokalizowane są w zlewni Narwi i jej dopływu, rzeki Wkry.

Żadna z inwestycji nie jest położona w obszarze Natura 2000 ani żadnym innym obszarze Ściśle
chronionym.

Poniżej znajdują się mapy lokalizacji turbin wiatrowych wchodzących w skład FW Zielona
oraz FW Dębsk.

Polenergia
Mapa lokalizacji FW Zielona

Mapa lokalizacji FW Dębsk

Uzasadnienie Projektu

Zgodnie z Europejskiego Programu Zapobiegania Zmianom Klimatycznym, wiele krajów
europejskich, w tym Polski, przyjęły programy mające na celu zmniejszenie emisji CO2.
Obejmują one zróżnicowaną politykę przyjętą na poziomie europejskim, jak również na
poziomie krajowym, do której zalicza się między innymi:

« planowane zwiększenie zużycia energii pochodzącej ze źródeł odnawialnych
(wiatrowej, słonecznej, biomasy),

+ poprawę wydajności energetycznej, np. w budynkach, obiektach przemysłowych,
urządzeniach gospodarstwa domowego.

Główne przepisy UE dotyczące redukcji emisji dwutlenku węgla znajdują się na stronie:
Emission Trading Scheme oraz: legislation tackling with emissions of fluorinated greenhouse
gases.

W marcu 2007 r. UE przyjęła ambitny plan dotyczący zmian klimatu i energii, mający na celu
ograniczenie emisji gazów cieplarnianych o co najmniej 20% do roku 2020 (w porównaniu
do poziomu z roku 1990) i osiągnięcia do roku 2020 poziomu 20% całkowitego zużycia
energii pierwotnej w UE poprzez energię odnawialną. W styczniu 2008 r. Komisja
Europejska zaproponowała pakiet energetyczno-klimatyczny prowadzący do osiągnięcia
celów redukcji emisji gazów cieplarnianych i zwiększenie energii ze źródeł odnawialnych do
2020 roku. Obecnie ONZ starają się o sfinalizowanie wiążącego globalnego traktatu
klimatycznego, które zastąpi protokół z Kioto w 2013 roku.

Polska, obecnie finalizuje formalne zatwierdzenie swojej polityki energetycznej do 2030 r.
"Polityka Energetyczna Polski do 2030 Roku". Na podstawie projektu tego dokumentu
Polska planuje wzrost udziału źródeł odnawialnych w całkowitym zużyciu energii o co
najmniej 15% do roku 2020 z jego dalszym wzrostem. Obecnie odsetek energii
wyprodukowanej ze źródeł odnawialnych jest znacznie mniejszy, choć jest zgodny z "mapą
drogową" dla osiągnięcia celu.

Rozwój energii wiatrowej to jedno z działań, które zostaną wdrożone. Prowadzi on do
ograniczenia emisji do powietrza i zwiększenia produkcji energii ze źródeł odnawialnych.
Główną korzyścią energetyki wiatrowej jest zamiana energii kinetycznej w elektryczną przez
turbiny wiatrowe przy zerowej emisji gazów cieplarnianych do powietrza. Konwencjonalne
źródła energii, oparte głównie na różnego rodzaju spalaniu węgla generują podczas
produkcji energii emisje gazów cieplarnianych, SO2, pyłów i innych.

Według informacji uzyskanych od inwestora, zakłada się, że roczna produkcja energii z
Projektu Zielona/Dębsk wyniesie około 340 200 MWh (prawdopodobieństwo 50%) lub 320
700 MWh (prawdopodobieństwo 75%). W związku z tym, wynikające z Projektu
zielona/Dębsk, korzyścią dla środowiska będzie zmniejszenie emisji gazów cieplarnianych w
ilości 217048 ton rocznie (prawdopodobieństwo 50%) lub 204607 ton rocznie
(prawdopodobieństwo 75%) (wartość obliczana na podstawie wskaźnika emisji,
przedstawiona dla projektów dostarczających dodatkową energii elektrycznej do sieci jako
0,638 tCO2/MWh, wyprodukowaną dla Polski w 2012 roku).

Polenergia
Oprócz redukcji emisji gazów cieplarnianych zarówno FW Zielona jak i FW Dębsk
zaowocują również znacznym „uniknięciem” emisji powstających po spalaniu. Przykładowo,
odpowiednik produkcji energii elektrycznej przez największą w Polsce elektrownię węglową
w Kozienicach skutkowałby następującymi ilościami emisji (szacunki na podstawie
czynników emisji Elektrowni Kozienice za 2011 r.):

Projekt Zielona/Dębsk (prawdopodobieństwo 50%):
« _ emisja cząstek stałych: ok. 30 ton / rok;
« emisja SO»: ok. 895 ton / rok;

« — emisja tlenków azotu: ok. 583 ton / rok.
Projekt Zielona/Dębsk (prawdopodobieństwo 75%):
« emisja cząstek stałych: ok. 28 ton / rok;

« emisja SO»: ok. 843 ton / rok;

« — emisja tlenków azotu: ok. 550 ton / rok.

Emisje oblicza się na podstawie wskaźników emisji dla typowych elektrowni węglowych.

Eksploatacja niniejszej farmy wiatrowej może być zatem uważana jako działanie
zmierzające do uniknięcia emisji porównywalnych ilości substancji zanieczyszczających do
atmosfery. Planowane uruchomienie obu projektów farm wiatrowych zwiększy te korzyści.

Do kwestii działających na korzyść dla lokalizacji farm wiatrowych w tym regionie należą
m.in. pozytywne nastawienie lokalnych władz, brak obszarów chronionych w najbliższej
okolicy oraz korzystne warunki wiatrowe; dodatkowo pomyślna realizacja takiej inwestycji
związana jest z korzyścią dla społeczności lokalnych, w tym z przebudową instalacji
zasilających, nowymi miejscami pracy i poprawą lokalnej infrastruktury drogowej.

Kontekst prawny i konsultacje publiczne

Zgodnie z ustawą z 3 października 2008r o o udostępnianiu informacji o środowisku i jego
ochronie, udziale społeczeńswtwa w ochronie środowiska oraz o ocenach oddziaływania na
środowisko1, JoL of 2008 No. 199. Item 1227 with further ammendmentsd procedura Oceny
Oddziaływania na Środowisko (OOŚ) musi zostać przeprowadzona dla projektów, które
mogą zawsze w sposób znaczący oddziaływać na środowisko (projekty grupy I), lub może
być przeprowadzona, jeśli tak uznają władze administracyjne, dla insestycji, które mogą
potencjalnie oddziaływać na środowisko (projekty grupy Il), oraz inwestycji które mogą
niekorzystnie oddziaływać na obszary Natura 2000. Ocena oddziaływania na środowisko
jest przeprowadzana m.in. w celu uzyskania obowiązkowej decyzji o środowiskowych

« 1 Dz. U. z 2008 r, nr. 199. poz. 1227 z późniejszymi zmianami

Polenergia
uwarunkowaniach zgody na realizację inwestycji (decyzji środowisowej) dla projektów grupy
I oraz grupy II.

W postępowaniu administracyjnym dla FW Zielona i FW Dębsk, SANEPID oraz Regionalna
Dyrekcja Ochrony Środowiska, uznały sporządzenie raportów OOŚ dla planowanych farm
wiatrowych za niezbędne. .Raporty takiezostały przygotowane w 2010 r. przez firmę Proeko.

Informacje o planowanej inwestycji razem z raportami OOŚ zostały udostępnione do
zgłaszania uwag opinii publicznej, lokalnej społeczności i potencjalnym zainteresowanym
stronom, takim jak organizacje zajmujące się ochroną przyrody czy organizacje ekologiczne.
Ogłoszenia dotyczące obu projektów farm Żuromin zostały zaprezentowane publicznie we
wszystkich wsiach, w których projekt będzie prowadzony, ponieważ jest to rutynowa
procedura w regionie. Zgodnie z wymaganiami ochrony środowiska i sanitarnymi, władze
zostały poinformowane o inwestycji, aby mogły wskazać wszelkie potencjalne problemy.
Ponadto społeczeństwo gmin zostało powiadomione o planowanej inwestycji w artykułach
drukowanych w prasie lokalnej, w tym:

*  'Kurier Żurominski' — tygodnik popularny w rejonie inwestycji;
« "Tygodnik Ciechanowski".

W następstwie przeprowadzonej procedury OOŚ inwestor uzyskał stosowną decyzję
środowiskową dla FW Zielona:

* Decyzja środowiskowa dla farmy wiatrowej Żuromin FW-2 nr GKB 7624-6/09/10/11,
wydana 4 stycznia, 2011 r. przez Wójta Gminy Kuczbork-Osada.

W następstwie przeprowadzonej procedury OOŚ inwestor uzyskał stosowną decyzję
środowiskową dla FW Dębsk:

« Decyzja środowiskowa dla farmy wiatrowej Żuromin FW-3 nr IBGKiOŚ.7624-
48/09/10, wydana 7 stycznia 2011 r. przez Burmistrza Gminy i Miasta Żuromin.

Decyzje zostały załączone do streszczenia.

Kluczowe warunki środowiskowe dla projektów zostały określone jako następujące:
« Prowadzenie prac instalacyjnych poza sezonem lęgowym ptaków;
« Stosowanie materiałów bez negatywnego wpływu na środowisko;
« Zakaz stosowania sztucznego oświetlenia;

« Lokalizowanie placów budowy, zapleczy, baz materiałowych poza siedliskami
przyrodniczymi.

« Używanie sprzętu budowlanego zgodnego z dozwolonymi poziomami hałasu i
poziomami spalin, podczas kopania fundamentów i budowy dróg tymczasowych
dostępu;

« prowadzenie po rozwojowych monitoringów nietoperzy i ptaków przez 3 lata w ciągu

5 lat od rozpoczęcia działania projektu;

Polenergia
« przestrzeganie zakazu prowadzenia głośnych prac w nocy i prowadzenie ich w ciągu
dnia (w godzinach 6-22).

W ramach postępowania poprzedzającego rozwój farm wiatrowych, oprócz wymaganych
konsultacji społecznych, w tym publicznego przedłożenia raportu OOŚ deweloper
zorganizował dodatkowe spotkania dla każdej ze stron zainteresowanych rozwojem
projektu. Podczas konsultacji publicznych, podmioty zostały poinformowane o potencjalnych
oddziaływaniach związanych z inwestycją, w szczególności o wpływie na krajobraz,
środowisko akustyczne, zjawiska migotania cieni i infradźwięków. Nie wniesiono żadnych
skarg w związku z planowanymi inwestycjami.

Jaki jest obecny stan środowiska na terenie inwestycji

Planowane turbiny należące zarówno do FW Zielona jak i do FW Dębsk nie znajdują się w
granicach jakiegokolwiek obszarów chronionego.

FW Zielona

Najbliższy obszar chroniony to Zieluńsko - Rzęgnowski Obszar Chronionego Krajobrazu,
zlokalizowany w odległości ok. 250 m oraz kilka pomników przyrody - 2 drzewa we wsi
Kuczbork i 4 drzewa we wsi Zielona. Ten obszar i obiekty podlegają ochronie lokalnej i
farma wiatrwoa nie będzie oddziaływać na żaden z nich. Żadna z turbin wiatrowych nie jest
położona w obszarach chronionych, takich jak Natura 2000. Inne obszary chronione zostały
wymienione poniżej:

- _ Baranie Góry", rezerwat fitocentryczny, obszar Natura 2000 PLH140002, znajduje się
w odległości około 5,5 km na północny wschód;

- _ Dolina Mławki", rezerwat leśny, znajduje się w odległości około 8,4 km na wschód;

- _ Olszyny Rumockie", rezerwat leśny, obszar Natura 2000 PLH140010, znajduje się w
odległości około 12,4 km na północny wschód;

-  'Gołuska Kępa, rezerwat leśny, znajduje się w odległości około 13,3 km na
południe.

- _ Górzeńsko - Lidzbarski Park Krajobrazowy", znajduje się w odległości około 12,5 km
na północny-zachód.

- Międzyrzecze Skrwy i Wkry", obszar chronionego krajobrazu, znajduje się w
odległości około 6,3 km na zachód.

- _ 'Nadwkrzański", obszar chronionego krajobrazu, znajduje się w odległości około
11,6 km na południe.

- Obszar specjalnej ochrony ptaków "Dolina Wkry i Mławki”, obszar Natura 2000
PLB140008," znajduje się w odległości około 6,3 km na zachód.

Polenergia
- _ „Ostoja Lidzbarska", obszar Natura 2000 PLH280012, znajduje się w odległości
około 8,5 km na północ.

Podczas procesu przygotowań do inwestycji, przeprowadzono kilkudniowe cykle
obserwacji ornitologicznych dla identyfikacji głównych zagrożeń.

Dodatkowy i bardziej szczegółowy monitoring ptaków na terenie FW Zielona
przeprowadzono w okresie od stycznia 2009 r. do grudnia 2009 r.,Monitoring ptaków był
prowadzony zgodnie z wytycznymi rekomendowanymi przez Polskie Stowarzyszenie
Energetyki Wiatrowej i OTOP”. Zakres ten został następnie uznany za odpwiedni przez
organ administacyjny i RDOŚ.

Na terenie FW Zielona i na terenie 2 km poza inwestycją, zidentyfikowano 121 gatunków
ptaków, w tym 18 wymienionych w Dyrektywie Ptasiej, a także w tym 103 chronione i 7
częściowo chronionych. W tym bocian biały (Ciconia ciconia), łabędź niemy (Cygnus olor)
czy kormoran (Phalacrocorax carbo). Na podstawie informacji przedstawionych w raporcie
OOŚ3, teren ten jest określany jako teren o średnim znaczeniu z ornitologicznego punktu
widzenia, w związku z czym inwestycja nie powinna wpływać na lokalna awifaunę. Pogląd
ten został wyrażony także przez niezależnego ornitologa, pana mgr inż. Krzysztofa Kajzera
a następnie podzielony przez kompetentne organy.

Od stycznia 2009 do listopada 2009 r. na terenie przyszłej FW Zielona przeprowadzono
także obserwacje nietoperzy. Monitoring ten wykonano zgodnie z wytycznymi krajowymi:,
które są zgodne z wytycznymi wydanymi EUROBATS. Podczas obserwacji lokalizacji FW
Zielona, nietoperze należące 5 gatunków, w zależności od sezonu, zostały zidentyfikowane.
Nietoperze były zidentyfikowane głównie wzdłuż dróg lokalnych, szczególnie między wsiami
Zielona a Kuczbork. Biorąc pod uwagę status ochrony, wszystkie gatunki są ujęte w grupie z
niskim ryzykiem zmiany ilości osobników, dlatego też nie ma potrzeby podjęcia znaczących
środków ochrony.

FW Dębsk

Najbliższy obszar chroniony to kilka pomników przyrody - 6 drzew we wsi Chamsk,
zlokalizowane w odległości około 800 m. Farma wiatrowa nie będzie oddziaływać na te
pomniki. Farma nie znajduje się także na terenie żadnego obszaru chronionego Natura
2000. Inne obszary chronione zostały wymienione poniżej:

- _ Baranie Góry", rezerwat fitocentryczny, obszar Natura 2000 PLH140002, znajduje się
w odległości około 9,4 km na północny wschód;

- _ Dolina Mławki", rezerwat leśny, znajduje się w odległości około 10 km na wschód;

- Olszyny Rumockie", rezerwat leśny, obszar Natura 2000 PLH140010, znajduje się w
odległości około 15 km na północny wschód;

2 Wytyczne w zakresie oddziaływania farm wiatrowych na ptaki. Chylarecki, Pasławska. Szczecin 2008.

3 Raport o oddziaływaniu na środowisko farmy wiatrowej >Żuromin FW2< w gminach Kuczbork-Osada i Żuromin
(pow. żuromiński, woj. mazowieckie)”, Proeko, sierpień 2010

4 Tymczasowe wytyczne dotyczące oceny oddziaływania elektrowni wiatrowych na nietoperze. 2009.

Polenergia
- — 'Gołuska Kępa”, rezerwat leśny, znajduje się w odległości około 8.6 km na południe.

- _ Górzeńsko - Lidzbarski Park Krajobrazowy", znajduje się w odległości około 12,3 km
na północny-zachód.

- Międzyrzecze Skrwy i Wkry", obszar chronionego krajobrazu, znajduje się w
odległości około 1,3 km na zachód.

- - Zieluńsko - Rzęgnowski Obszar Chronionego Krajobrazu”, znajduje się w odległości
około 5,2 km na północ;

- _ 'Nadwkrzański", obszar chronionego krajobrazu, znajduje się w odległości około 6
km na południe;

- Obszar specjalnej ochrony ptaków "Dolina Wkry i Mławki”, obszar Natura 2000
PLB140008," znajduje się w odległości około 1,3 km na zachód;

- _ Równina Raciążska”, znajduje się w odległości około 12,5 km na południowy zachód.

- _ 'Przyrzecze Skrwy Prawej', znajduje się w odległości około 13,3 km na południowy
zachód.

- _ „Ostoja Lidzbarska", obszar Natura 2000 PLH280012, znajduje się w odległości
około 14.3 km na północny-zachód.

Monitoring ptaków prowadzono od stycznia 2009 r. do grudnia 2009 r. na terenie przyszłej
farmy wiatrowej FW Dębsk. Monitoring był prowadzony zgodnie z wytycznymi krajowymi”.W
trakcie kontroli stwierdzono 131 gatunków ptaków, z których 115 jest chronionych i 7
częściowo chronionych. Wśród nich występują 23 gatunki wymienione w tzw. Dyrektywie
Ptasiej.

W przypadku FW Dębsk, inwestycja nie jest określana jako znacząco wpływająca na trasy
przelotu ptaków, w tymbociana biały (Ciconia ciconia) (wymienionego w załączniku 1 do
Dyrektywy Ptasiej), łabędzia niemego (Cygnus olor) czy kormorana (Phalacrocorax carbo) i
kilku innych. Według raportu OOŚ”, eksploatacja farmy wiatrowej nie powinna istotnie
oddziaływać na ptaki. Opinia ta została także wyrażona przez pana mgr inż. Krzysztofa
Kajzera a następnie potwierdzona przez właściwe organy.

Pomiędzy styczniem a listopadem 2009 r. na terenie przyszłej FW Dębsk przeprowadzono
także obserwacje nietoperzy. Monitoring był wykonany przez niezależnego eksperta z
wykorzystaniem wytycznych krajowych”, zgodnych z metodologią rekomendowaną przez
EUROBATS. Stwierdzono obecność trzech gatunków nietoperzy (Borowiec wielki Nyctalus
noctula, Mroczek późny Eptesicus serotinus i Karlik Większy Pipistrellus nathusii) w
sąsiedztwie terenów leśnych, w pobliżu lokalnych dróg i terenów miszkalnych (wieś
Olszewo). Biorąc pod uwagę status ochrony, wszystkie gatunki są ujęte w grupie z niskim
ryzykiem zmiany ilości osobników, dlatego też nie ma potrzeby podjęcia znaczących
środków ochrony.

5 Raport o oddziaływaniu na środowisko farmy wiatrowej >Żuromin FW3< w gminie Żuromin (pow. żuromiński,
woj. mazowieckie)”, Proeko, Maj, 2010

Polenergia
Poniżej znajduje się mapa przedstawiająca odległości lokalizacji turbin wiatrowych farm FW
Zielona i FW Dębsk od najbliższych obszarów chronionych (źródło: http.geoserwis
gdos.gov.pl/mapy/). Czerwone koła wskazują lokalizacje farm wiatrowych.

e 3 koi. car
Ę cja Mał gpłośnica. Rytkowiczżkurpie
| zaa:

sido dpoć 1i feżg" Mesjeóe
JOROWO nun.
Ć po 4

Y "SA

yńsk

Zpladnia Sówka?

) WE
Baprówicz, = 3 l Wie * 1
s owERorwe A 5 | >;
gw" $ Pszewkoj"5"* gg ZN
s ; apiczne ja aćszy

2 Budy
: (Mdzewa- pojizyrii
Majsinek U
BudyBu Grabienige Du
|ddwkrzańsk Si
Srm L koi abiiehic
ję gowaki JE j
„Bebnów

żiamitkowoś
Gradz anawg

ewo' Wesel

Oddziaływanie społeczne

Realizacja Projektów nie wymagała i nie będzie wymagała przesiedlenia mieszkańców lub
podmiotów gospodarczych, nie zidentyfikowano też żadnej utraty dochodów. Grunty na
potrzeby projektu zostały uzyskane na podstawie umów dzierżawy zawartych za obopólną
zgodą z właścicielami gruntów.

Zarówno FW Zielona jak i FW Dębsk mają bezpośrednie oddziaływanie społeczno-

ekonomiczne na rozwój gmin oraz lokalnych mieszkańców. Zidentyfikowano następujące
oddziaływanie bezpośrednie:

Polenergia
« zwiększenie dochodów podatkowych gminy — zgodnie z polskim prawem podatek w
wysokości 2% wartości budowli jest płacony władzom lokalnym corocznie. Wynosi to
około 20 000 — 22 500 euro na turbinę wiatrową rocznie; ,

« zwiększenie rocznego dochodu dzierżawców gruntów,
« poprawę lokalnych tras komunikacyjnych.

Negatywne oddziaływanie jest związane ze zmniejszeniem obszarów rolnych, zostanie
jednak zrekompensowane przez opłaty za dzierżawę gruntu. Powierzchnia farmy wiatrowej i
jej infrasruktury jest ograniczona, a w sąsiedztwie turbin można w dalszym ciągu prowadzić
działalność rolniczą.

Spółka zamierza wdrożyć środki w celu zrekompensowania rolnikom i właścicielom ziemi
szkód, które mogą powstać w wyniku podejmowanych prac budowlanych. Jest to zgodne z
polską legislacją. Ogólnie rzecz biorąc, wszelkie prace — szkody zgłaszane przez właścicieli
gruntów będą natychmiast weryfikowane na miejscu przez pracownika Spółki w asyście
właściciela/właścicieli gruntów. Następnie zakres szkód oraz poziom kompensacji będzie
oceniany przez ekspertów (rzeczoznawców). Uzgodnione odszkodowanie zostanie
wypłacone osobie poszkodowanej.

Jakiego „rodzaju oddziaływanie pojawi się podczas budowy
inwestycji?

Główne oddziaływanie Projektów związane z realizacją farmy wiatrowej związane jest z
pracami ziemnymi (głównie podczas stawiania fundamentów pod wieże turbin), pracami
budowlanymi i zwiększonym ruch transportowym, będzie obejmowało naruszenie warstw
gleby, okresową zmianą poziomu wód gruntowych (kiedy wymagane będzie osuszanie wód
gruntowych podczas budowy), zwiększony hałas i wibracje.

Spółka wdroży najlepszą technikę w celu zmniejszenia uciążliwości powstających podczas
prac związanych z budową. Aby ograniczyć oddziaływanie inwestor zobowiązany jest do
podjęcia następujących środków zapobiegawczych:

« Używać sprzętu budowlanego zgodnego z dozwolonymi poziomami hałasu i
poziomami spalin, podczas kopania fundamentów i budowy dróg tymczasowych
dostępu;

« planować trasy transportowych dla samochodów i ciężkiego sprzętu w taki sposób,
aby komfort lokalnych mieszkańców był jak najmniej zakłócony; ponadto, w celu
zmniejszenia emisji hałasu na etapie budowy, dostawy inwestycyjne oraz roboty
budowlane, które mogą powodować nadmierna emisję hałasu powinny zostać
wykonane w ciągu dnia oraz zorganizowane w taki sposób, aby zmniejszyć
uciążliwości z nimi związane do minimum;

« zapewnić ochronę drzew w obrębie dróg dojazdowych za pomocą taśm ochronnych,
które powinny zostać usunięte natychmiast po zakończeniu prac budowlanych;

Polenergia
« zapobiegać zanieczyszczeniu placu budowy, np. poprzez dobrze zamknięte
urządzenia do dystrybucji paliw dla pojazdów i urządzeń eksploatowanych w trakcie
budowy i działania farmy wiatrowej;

« prowadzić gospodarkę odpadami zgodnie z przepisami zawartymi w ustawie o
odpadach i przepisami lokalnymi gmin.

Jakie będzie oddziaływanie podczas działania farmy wiatrowej?

Zakończone badania i konsultacje publiczne przeprowadzone głównie jako część procedury
oceny oddziaływania na środowisko pozwalają stwierdzić, że główne oddziaływanie
środowiskowe związane z działaniem farmy wiatrowej będzie dotyczyło zwiększonych
poziomów hałasu, zmiany krajobrazu i wpływu na awifaunę i nietoperze.

Hałas

Ze względu na przewidywany wpływ na klimat akustyczny terenów sąsiadujących deweloper
ukończył analizę poziomu hałasu. Celem analizy było określenie warunków, które powinny
zostać spełnione, w celu zagwarantowania, że wpływ na klimat akustyczny nie przekroczy
obowiązujących standardów jakości środowiska, "w przypadku zabudowy
mieszkaniowej/zagrodowej - w wysokości do 55 dB w ciągu dnia i 45 dB w nocy.

Na podstawie planowanych rozwiązań technicznych i projektu rozwoju terenu pod kątem
inwestycji, zakres i poziom oddziaływania akustycznego na środowisko został określony.
Uzyskane wartości emisji hałasu wykazały, że poziom hałasu nie przekroczy wartości
przewidzianych dla zabudowy mieszkaniowej/zagrodowej zarówno w ciągu dnia jak i w nocy
w miejscu, gdzie znajduje się ta zabudowa. Zgodnie z analizami, w nocy wszystkie turbiny
mogą pracować na obu farmach, ale dla 7 turbin należących do FW Zielona i 8 turbin
należących do FW Dębsk należy zredukować poziom emisji hałasu. Cztery mapy ilustrujące
klimat akustyczny w porze dziennej i nocnej dla FW Zielona i FW Dębsk są pokazane
poniżej (źródło: Oceny Oddziaływania na Środowisko przygotowane dla farm FW Zielona i
FW Dębsk przez firmę Proeko).

Polenergia
Klimat akustyczny, FW Zielona, pora dzienna

HT : ho SL

POMOR ERNIE AR

Program LEQ Professionai - Prognozowanie hałasu przemysłowego - Liowncja : D. | T. Andrzejewncy - Gdnńsk

Polenergia
Klimat akustyczny, FW Zielona, pora nocna

ALE,

4F

Pregram LEQ Profest:onai - Prognozowanie hałasu przemysłowego - Licencja : D. i T. Andrzejewscy - Gdańsk

Polenergia
Klimat akustyczny, FW Dębsk, pora dzienna

Polenergia
Klimat akustyczny, FW Dębsk, pora nocna

arma:
7,

(4
2s:„AIEE

| 160 2400 27
Program LEQ Profesiona! - Prognozowanie hałasu przemysłowego - Licencja : D. I T. Andrzejewscy - Gdańsk

Polenergia
Ptaki i nietoperze

Lokalizacja FW Zielona, która obejmuje 25 turbin oraz lokalizacja FW Dębsk obejmującej 32
turbiny stworzy zagrożenie dla ptaków i nietoperzy. Niemniej jednak należy zauważyć, że
liczba obserwacji i raportów na istniejących farmach wiatrowych i ich wpływu na populacje
ptaków wskazują, że ptaki unikają kolizji z turbinami wiatrowymi. Liczba zgonów
wynikających z kolizji z turbinami wiatrowych jest znacznie mniejsza niż liczba kolizji
spowodowanych przez zderzenia z np. samochodami, liniami energetycznymi lub domami.

W celu rozpoznania lokalnych ptasich populacji i podjęcia odpowiednich pomiarów na etapie
planowania, inwestor przeprowadził wiele obserwacji ornitologicznych na obszarach
planowanych farm wiatrowych. Na podstawie wstępnych wyników monitorowania inwestycji,
rozpoznana awifauna została sklasyfikowana jako typowa dla obszarów obszaru
województwa mazowieckiego, charakteryzująca się dużą ilością zaobserwowanych
gatunków ptaków, ale nieznaczną ilością rzadkich gatunków. Obszary badane pod kątem
wdrożenia projektów farm wiatrowych nie zostały zidentyfikowane jako wartościowe lub
szczególnie interesujące w zakresie ochrony środowiska naturalnego i przyrody.

Kolizje ptaków z nowymi obiektami, w tym turbinami wiatrowymimogą wystąpić szczególnie
w nocy, co wynika z warunków pogodowych oraz ograniczonej widoczności. Jednak
obserwacje na istniejących farmach wiatrowych wskazują, że będą to bardzo rzadkie
przypadki, nie mające znaczącego wpływu na lokalne populacje ptaków. Jako że planowan
farmy wiatrowe nie znajduje się na trasie migracji i nie jest ważne, pożywką dla gatunków
chronionych. Można zatem założyć, że kolizje mogą wystąpić jedynie incydentalnie i nie
będą one miały znaczącego wpływu na populacje.

Zgodnie z wytycznymi krajowymi* i EUROBATS (dotyczącymi wpływu farm wiatrowych na
nietoperze) zidentyfikowane gatunki nietoperzy należą do grupy o wysokim ryzyku kolizji z
turbinami wiatrowymi. Jednak biorąc pod uwagę rozmieszczenie turbin wiatrowych oraz
obszarów, w których nietoperze były obserwowane stwierdzono, że ryzyko może być
znacznie zmniejszone poprzez przesunięcie turbiny z obszarów zalesionych i granic
obszarów mieszkalnych — co miało miejsce w tym przypadku. Ze względu na konieczność
ochrony nietoperzy lokalizacja farmy wiatrowej została zatwierdzona przez sprawozdania
dotyczące populacji nietoperzy. Niemniej jednak konieczne jest monitorowanie nietoperzy po
zakończeniu konstrukcji farm wiatrowych, co zostało włączone do Planu Działań
Środowiskowo-Społecznych opracowanego dla projektu

Biorąc pod uwagę charakterystykę inwestycji, stwierdzono, że projekty nie będą miały
negatywnego wpływu na gatunki i siedliska chronione w ramach 'Natura 2000'.

Efekty wizualne

Rozwój FW Zielona (obejmującej 25 turbin wiatrowych o maksymalnym poziomie nad ziemią
176 m - wieża oraz łopaty) i FW Dębsk (obejmującej 32 turbiny wiatrowe o maksymalnym
poziomie nad ziemią 176 m — wieża oraz łopaty) wpłynie na krajobraz przedmiotowych gmin.
Turbiny, które są obecnie uznawane za wizualnie inwazyjne do obecnego lokalnego
krajobrazu wiejskiego będą stanowić obiekty architektoniczne dominujące w środowisku.
Niemniej jednak należy podkreślić, że ocena wpływu farmy wiatrowej na krajobraz jest
zawsze subiektywna i zależy od indywidualnego podejścia. Biorąc pod uwagę wpływ na

Polenergia
krajobraz, można przypuszczać, że projekty zyskają zarówno zwolenników jak i krytyków.
Każda inwestycja tego rodzaju może się wiązać z różnym nastawieniem. Było to brane pod
uwagę przez inwestora a potencjalne oddziaływanie na krajobraz było dyskutowane w
ramach procesu uzyskiwania decyzji środowiskowej. Uwzględniało to także możliwość
wizytowania przez lokalnych mieszkańców innych farm w tym rejonie.

Poniższe zdjęcie przedstawia krajobraz wiejskiego terenów przeznaczonych pod rozwój
projektów farm wiatrowych.

Wpływ na krajobraz nie jest trwały, oczekiwany "czas życia inwestycji" wynosi 25 lat, po
czym powinien być wykonany demontaż farmy.

Rozwój farm wiatrowych oprócz wizualnej zmiany spowoduje również tzw. efekt migotania
cieni, utworzony przez obrót łopat turbiny. Polega on na cyklicznym przesłanianiu przez
obracające się łopaty promieni słonecznych, co powoduje pojawianie się
przesuwającego cienia. Ma to wpływ na osoby mieszkające w bezpośrednim sąsiedztwie
źródła. Szcogóowa ocena skutków migotania cienia nie została uwzględniona w żadnym z
raportów OOS. Podwykonawcy, na zlecenie ENVIRON, dokonali analizy migotania cienia
dla FW Zielona oraz FW Dębsk, jak również dla dwóch już istniejących farm wiatrowych -
Żuromin I i Żuromin II.

W prawodawstwie krajowym brak jest jednak jakichkolwiek uregulowań w zakresie
potencjalnego efektu migotania cienia. W przeprowadzonej analzie posłużono się zatem
wytycznymi niemieckimi, określonymi w dokumencieHinweise zur Ermittlung Und
Beurteilung der optischen Immissionen von Windenergieanlagen (WEA-Schattenwur-
Hinweise).

Z przeprowadzonych obliczeń wynika, iż nie dojdzie do przekroczenia poziomów
zacienienia, które są traktowane jako bezpieczne dla warunków rzeczywistych (biorąc pod
uwagę dane z obserwacji długoterminowych pochodzących ze stacji meteorologicznych). W
żadnym z punktów wyznaczonych do pomiarów meteorologicznych prawdopodobna długość

Polenergia
zacienienia nie przekraczy 30 godzin w ciągu roku i 30 minut dziennie. Obliczenia dokonano
dla warunków teoretycznych (tzw. astronomiczna długość czasu zacienienia), a więc
zakładając, że przez cały rok na niebie nie pojawią się chmury, a turbina będzie pracowała
w sposób ciągły z maksymalną prędkością.

Wyniki wskazują, iż projektowana farma wiatrowa może stanowić uciążliwość w zakresie
migotania cienia. Należy jednak podkreślić, że jest to najgorszy możliwy teoretyczny
scenariusz, którego wystąpienie w rzeczywistości jest bardzo małoprawdopodobne.

Ponadto, na podstawie obliczeń dla skumulowanego oddziaływania dwóch sąsiadujących
farm wiatrowych wiadomo, że nie zostanie przekroczony poziom zacienienia. W
rzeczywistości oczekuje się, że realny wpływ będzie znacznie niższy niż ten, uzyskany
podczas obliczeń.

Autorzy analizy migotania cieni stwierdzili, że planowana inwestycja może być źródłem
oddziaływań w zakresie zjawisk świetlnych. Realizacja projektu nie będzie źródłem
uciążliwości w zakresie efektu stroboskopowego. W celu wyeliminowania wpływu, łopaty
zostaną pokryte farbami półprzeźroczystymi o matowej fakturze. Ponadto Projekt
Zielona/Dębsk nie powinien powodować zacienienia o poziome wyższym niż traktowany
jako nieuciążliwy.

Pola elektromagnetyczne

Głównymi źródłami pola elektromagnetycznego, związanymi bezpośrednio z Projektem
Zielona/Dębsk, jest generator turbiny wiatrowej oraz transformator wyjściowy. Elementy te
umieszczone wewnątrz gondoli elektrowni na szczycie wieży (na wysokości od około 100
m). Typowa turbina wiatrowa wytwarza energię elektryczną 400 V, która po przekształceniu
do wartości średniego napięcia (15-40 kV), jest przekazywana do głównego punktu zasilania
za pomocą podziemnych linii kablowych.

Ze względu na lokalizację turbiny na tak dużej wysokości, poziom pola
elektromagnetycznego, generowanego przez elementy elektrowni na poziomie terenu (na
wysokości ok. 1.8 m) może zostać praktycznie pominięty. Podobna sytuacja ma miejsce w
przypadku projektowanych urządzeń wyposażonych w generatory o relatywnie niskiej mocy.
Oprócz tego, że będą się one znajdowały na wysokości, będą one również zamknięte
wewnątrz gondoli otoczonej metalowym przewodnikiem, co w konsekwencji spowoduje, że
turbiny wiatrowe nie będą wpływać na kształt klimatu elektromagnetycznego.

Drugim potencjalnym źródłem pola elekromagnetycznego o częstotliwości 50 Hz,
związanym z projektami, są linie kablowe średniego napięcia. Zgodnie z obowiązującymi w
tym zakresie normami będą one układane w wykopach o głębokości co najmniej 1 m. Sieci
kablowe średniego napięcia generują pole elektromagnetyczne, którego poziom jest na tyle
niski, iż nie zagraża środowisku.

Kolejnym potencjalnym źródłem oddziaływania elektromagnetycznego jest budowa
głównego punktu zasilania (GPZ). W przypadku nowoczesnych GPZ, promieniowanie pól
elektrycznych i elektromagentycznych praktycznie nie występuje. Jako, że główny punkt
odbioru (GPZ) nie będzie częścią inwestycji FW Zielona, nie będzie generowane żadne
negatywne oddziaływania.

Polenergia
W przypadku FW Dębsk, budowa GPZ będzie częścią inwestycji. W oparciu o informacje
zawarte w raporcie OOŚ dla FW Dębsk oraz zgodnie z istniejącymi, podobnymi
doświadczeniami, zakłada się że natężenie pola elektromagnetycznego, generowanego
przez GPZ, nie powinno przekraczaś 10 kV/m (na terenie GPZ dostępnym dla personelu).
Ponadto, przy maksymalnym obciążeniu, nie zosatnie przekroczona dopuszczalna wartość
60 A/m. Na podstawie powyższego należy stwierdzić, że potencjalne negatywne
oddziaływania na ludzi oraz zwierzęta nie powinny być generowane.

W oparciu o informacje przedstawione w raportach OOŚ dla Projektu Zielona/Dębsk,
przegląd obowiązujących przepisów a także niezależnego autytu przeprowadzonego przez
ENVIRON na rzecz Pożyczkodawcy, można podsumować iż:

« Oba projekty nie będą źródłem pola elektromagnetycznego o częstotliwości 50 Hz
lub promieniowania elektromagnetycznego w zakresie fal średnich o wartościach
wyższych niż dopuszczalne;

e Realizacja projektów nie wpłynie na jakość odbieranych transmisji radiowo —
telewizyjnych, nie zakłóci transmisji radioliniowych oraz nie spowoduje zakłóceń
pracy sprzętu elektronicznego;

« Prawo Ochrony Środowiska [Dz.U.2001.62.627], Art. 122a mówi, że inwestor ma
obowiązek wykonania pomiarów poziomów pól elektromagnetycznych w otoczeniu
inwestycji, jeżeli napięcie zanomionowe nie jest mniejsze niż 110 kV; pomiary
powinny zostać wykonane natychmiast po uruchomieniu inwestycji, a także
każdorazowo w przypadku zamiany warunków pracy lub sprzętu; wyniki pomiarów
powinny być przesyłane do Wojewódzkiego Inspektora Ochrony Środowiska;

« Zgodnie z Rozporządzeniem Ministra Środowiska z dnia 7.02.2010 roku w sprawie
rodzajów instalacji, których eksploatacja wymaga zgłoszenia [Dz.U.2010.130.10844,
Poz.880] oraz zgodnie z Rozporządzeniem Ministra Środowiska z dnia 2.07.2010
roku w sprawie zgłaszania instalacji wytwarzających pola elektomagnetyczne
[Dz.U.2010.130.10840, Poz.879] inwestor ma obowiązek zgłosić te instalacje do
odpowiednie organu ochrony środowiska.

Na podstawie informacji uzyskanych od firmy POLENERGIA, wszystkie wyżej wymienione
wymagania będą wypełniane.

Środki podjęte w celu ograniczenia oddziaływania

Głównym kryterium zastosowanym w celu zapobiegania wystąpienia znacznego
oddziaływania środowiskowego farmy wiatrowej jest dobry wybór jej lokalizacji. Z tego
względu podczas etapu przygotowań rozważano różne lokalizacje turbin wiatrowych. Oprócz
kwestii technologicznych i ekonomicznych, takich jak charakterystyka wiatru i koszty zakupu
i użytkowania terenu podczas przygotowania inwestycji wzięto pod uwagę następujące
kwestie, istotne z perspektywy ochrony środowiska:

« istniejący stan oraz sposób zagospodarowania i użytkowania terenów, w tym

rozmieszczenie budynków mieszkalnych, lasów, użytków rolnych i obiektów
chronionych,

Polenergia
« wzajemne oddziaływanie indywidualnych obiektów, obejmujące również możliwe
dodawanie fal dźwiękowych,

« konieczność chronienia budynków mieszkalnych przed hałasem,
« lokalizację z perspektywy ochrony ptaków i nietoperzy.

Drugim kryterium wyboru, bardzo ważnym z punktu widzenia ochrony środowiska, jest
wybór producenta i dostawcy sprzętu. Inwestor zdecydował się na używanie
najnowocześniejszych technologii i urządzeń pochodzących od znanych producentów, które
zostały zaprojektowane tak aby ograniczać emisję hałasu.

Prace składające się z usytuowania farm wiatrowych oraz przygotowania wariantów
lokalizacji poszczególnych turbin wiatrowych trwały kilka miesięcy. Po wielu analizach
wstępnego planu lokalizacji turbin wiatrowych, biorących pod uwagę ograniczenia hałasu,
ochronę awifauny oraz charakterystykę gleb, zostały do niego wdrożone poprawki oraz
zmiany konfiguracji. Podsumowując można stwierdzić, że konfiguracja turbin wiatrowych
została zaplanowany w taki sposób, aby osiągnąć następujące cele:

« nie przekraczać obowiązujących standardów jakości środowiska oraz hałasu
ustalonych w rozporządzeniu Ministerstwa Środowiska*;

« nie znajdować się na trasach migracji ptaków, skupisk ptaków, terenach żywienia
lub obszarach lęgowych;

* znajdować się poza cennymi siedliskami roślin, mokradeł i obszarów leśnych;

* znajdować się poza obszarami podlegającemu ochronie (takimi jak Natura 2000) i
obszarami chronionego krajobrazu;

« nie zakłócać ciągłości korytarzy ekologicznych7.
Na podstawie monitoringu przedinwestycyjnego, w celu wykluczenia z FW Zielona

najcenniejszych obszarów atrakcyjnych dla ptaków, konfiguracja turbin wiatrowych została
zmieniona (z dwóch turbin zrezygnowano, jedna została przesunięta).

Monitoring porealizacyjny
Hałas

Zgodnie z Prawem Ochrony Środowiska oraz w oparciu o zalecenia zawarte w raportach
OOŚ, zaleca się przeprowadzenie porealizacyjnych pomiarów hałasu dla Projektu
Zielona/Dębsk. Pierwszy pomiar powinien być przeprowadzony po uzyskaniu pozwolenia na

6 Rozporządzenie z 14 czerwca 2007 w sprawie dopuszczalnych poziomów hałasu w środowisku. Tekst
jednolity Dz. U. 2014 poz. 112.

7 Korytarz ekologiczny, to obszar umożliwiający migrację roślin, zwierząt lub grzybów. Korytarze ekologiczne
dzielą się na główne (o zasięgu międzynarodowym) jak i uzupełniające (o zasięgu krajowym, regionalnym i
lokalnym).

Polenergia
budowę przed rozpoczęciem prac budowlanych. Druga runda pomiarów jest zalecana po
rozpoczęciu realizacji projektu, najlepiej o tej samej porze roku i w podobnych warunkach jak
w pierwszej turze. Jeśli pomiary wskażą przekroczenie dopuszczalnych poziomów hałasu,
konieczne będzie przeprowadzenie działań ograniczających hałas (należy rozważyć
redukcję mocy akustycznej konkretnych turbin). Dalsze pomiary są konieczne, jeśli w pobliżu
FW Zielona i FW Dębsk powstaną inne elektrownie wiatrowe, jednak obowiązek wykonania
tych pomiarów będzie spoczywał na nowym inwestorze.

Ptaki

W związku z ustaleniami lokalnych władz, monitoring ptaków został powinien być
prowadzony przez 3 lata w okresie 5 lat od rozpoczęcia realizacji projektów.

Zakres monitoringu powinien być identyczny jak monitoringu przedrealizacyjnym, być
zgodny z wytycznymi? i powinien obejmować:

« badanie ptaków kolidujących z turbinami w celu odkrycia żadnych martwych lub
zranionych ptaków w pobliżu turbin wiatrowych,

« ocena wpływu eksploatacji farm wiatrowych na warunki życia ptaków
zamieszkujących tereny inwestycji,

« opis reakcji na działanie farmy wiatrowej migrujących i żerujących na terenie farm
wiatrowych gatunków (szczególnie na wiosnę i jesienią),

ocenę metod stosowanych w celu zmniejszenia prawdopodobieństwa kolizji ptaków z
turbin.

Nietoperze

Monitoring nietoperzy został zalecony dla obu projektów. Zgodnie z wytycznymi dobrej
praktyki z EUROBATS 2006 wdrożonymi w wytycznych krajowych”, zaproponowano 3-letni
porealizacyjny monitoring nietoperzy . Zakres monitoringu powinien zawierać:

« Wyniki nasłuchów oraz porównanie z wynikami otrzymanymi podczas
monitorowania przed inwestycyjnego,

* ocena kolizji nietoperzy z turbinami, z uwzględnieniem lokalnych migracji gatunków
oraz opis reakcji nietoperzy na obecność turbin wiatrowych,

« monitorowanie zgonów, w tym informacji na temat gatunku, miejsca i niedokładności
pomiarów wynikających np. ze zbiorów i konsumpcji ptaków śmierć przez inne
zwierzęta.

Dodatkowe informacje i procedura składania skarg

Mechanizm procedury składania zażaleń zostanie wdrożony przez firmę w ramach systemu
zarządzania projektem. Procedura zakłada przypisanie koordynatora systemu
zintegrowanego, który będzie odpowiedzialny za reakcję w przypadku zażaleń.

Polenergia
Wszystkie wnioski i prośby o dodatkowe informacje dotyczące projektów powinny być
kierowane do Specjalisty ds. Ochrony Środowiska POLENERGII:

Marta Porzuczek

Specjalista ds. Środowiska/BHP
POLENERGIA S.A

ul. Krucza 24/26, 00-526 Warszawa
Tel: +48 22 522 38 42

Email: marta.porzuczek© polenergia.pl

lub

Marcin Krupiński

Kierownik Projektu,

Kierownik ds. Rozwoju Energetyki Wiatrowej
POLENERGIA S.A.

ul. Krucza 24/26, 00-526 Warszawa

Tel: +48 22 522 38 42

Email: marcin.krupinski© polenergia.pl

Dalsze informacje na temat projektu można uzyskać od osób podanych powyżej. Ponadto,
pakiety informacyjne dokumentów będą także dostępne w urzędach gminnych w Kuczborku-
Osadzie i Żurominie:

Urząd Gminy i Miasta Żuromin
PI. J. Piłsudskiego 3

09-300 Żuromin

Tel.: 23 657 25 58,

Fax.: 23 657 25 40

e-mail: ugimz©go2.pl

webpage: http://bip.zuromin.nv.pl

Osoba kontaktowa:

Naczelnik Wydziału Infrastruktury, Budownictwa i Planowania Przestrzennego i Ochrony
Środowiska, Pani Marianna Budzińska

e-mail: budownictwo.zuromin© gmail.com

tel.: 23 652 25 58 wew. 42

Urząd Gminy w Kuczborku-Osadzie,

ul. Mickiewicza 7,

09-310 Kuczbork,

Tel./fax.: 23 657 62 59

webpage: http://www.ugkuczbork.bip.org.pl/

Osoba kontaktowa:
Pan Andrzej Koper

e-mail: andrzej.koperQugkuczbork.pl
tel.: 23 657 26 37 wew. 25

Dodatkowe informacje będzie można uzyskać podczas konsultacji społecznych,
planowanych przez Polenergię na drugą połowę listopada 2014r. Szczegółowa informacja o
miejscach i datach konsultacji będzie podana z wyprzedzeniem w Tygodniku Żuromińskim
jak również na stronach internetowych gmin oraz tablicach informacyjnych w urzędach gmin
i wsiach znajdujących się w zasięgu oddziaływania projektu.

Polenergia
Polenergia
